Citation Nr: 9927874	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, currently diagnosed as old fracture of the 
anterior portion of the lamina at L4-5, spondylolisthesis 
with spondylolysis and minimal degenerative spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
a low back disability.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic lumbar spine 
disorder.

2.  The medical evidence does not relate the current lumbar 
spine disorder with any event or occurrence on active duty 
service.

3.  The veteran has not submitted evidence of a medical nexus 
between the claimed in-service treatment for low back pain 
and the currently-diagnosed lumbar spine disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for a lumbar 
spine disability, currently diagnosed as old fracture of the 
anterior portion of the lamina at L4-5, spondylolisthesis 
with spondylolysis and minimal degenerative spur, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board further notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  To rebut this presumption, there must be clear 
and unmistakable evidence demonstrating that the disability 
existed before service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 1999).  A pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1998).  

The veteran maintains, in essence, that he is entitled to 
service connection for a lumbar spine disorder because he 
injured his low back in March 1991, while on active duty.  He 
asserts that this caused the current disorder with respect to 
his lumbar spine.
A review of the service medical records reveals that in the 
Report of Medical History dated in July 1989 the veteran 
self-reported that he injured his back in June 1989, several 
months prior to entrance onto active duty, and was treated 
with Soma Compound.  The examiner remarked that the veteran 
had taken Soma Compound the previous day for back strain.  
Nonetheless, the entrance examination report demonstrated a 
normal clinical evaluation of the veteran's spine.  Thus, 
although the veteran reported a history of back strain at the 
time of the induction, the examination of his spine was 
normal.  Therefore, the Board concludes that the veteran was 
presumed to be in sound condition at the time of entrance 
into military service.

In-service treatment records show no complaints, 
symptomatology, or findings of a chronic lumbar spine 
disorder.  The July 1993 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
spine.  In addition, there is no indication of any in-service 
history of an injury to the low back, although medical 
records show treatment for a myriad of other medical 
complaints during the veteran's time in service, including 
right knee pain, sore throat, dry skin, twisted right ankle, 
pain in the right shoulder, cough and congestion, nasal 
lesion, and lesion of the mid-back.

Post service evidence shows that the veteran filed claims for 
entitlement to service connection for a hearing loss 
disability and right knee problems within one year after 
separation, which were both ultimately granted.  In an August 
1995 VA joints examination report, the veteran complained 
only of right knee swelling and made no mention of a low back 
problem.  At that time, he was ambulatory with a normal gait 
and without assistive device or brace.  Additional post-
service medical records show treatment for, among other 
things, contact dermatitis, skin lesion on the mid-back, 
right hand pain, and left eye irritation.

In February 1996, the veteran sought treatment for a one day 
history of lower back pain following jogging.  The clinical 
assessment was low back pain (muscle strain).  Bedrest, pain 
medication, muscle relaxants, and to avoid jogging were 
recommended.  In March 1996, he filed the current claim.  In 
April 1996, he complained of back pain on and off, numbness 
of the left leg, and tingling, and reported that he had had a 
history of back pain since military discharge.  He related 
that he had picked up a heavy box in March 1992, while in 
service, and felt a pop in his lower back.  He reportedly was 
given Motrin at the time of the injury.  After a physical 
examination, the clinical assessment was low back pain.  
Outpatient treatment records show on-going treatment for low 
back pain.

In an October 1997 VA spine examination report, the veteran 
described lifting a heavy box in March 1991 (although he had 
previously reported that the injury was sustained in March 
1992) and heard a pop sound in his back.  He reflected that 
he experienced low back pain for one week and was prescribed 
Motrin.  He related that he began having back pain one year 
after separation, of an aching-type, which started after 
prolonged standing or lifting heavy objects.  Medications 
included Motrin and Cortisone shots.  He indicated that he 
had pain the previous night but was pain free at the time of 
the examination.  After a physical examination, the clinical 
impressions included history of chronic low back pain, most 
likely secondary to lumbar strain, old fracture of anterior 
portion of the lamina at L4-5, history of minimal 
spondylolisthesis L4-5, with spondylolysis bilaterally at L4, 
and minimal degenerative spur at L5 anteriorly.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current lumbar spine disorder with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that his claimed 
injury in service is related to the current lumbar spine 
disorder.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his chronic lumbar spine disorder with 
an event or incurrence while in service, will not constitute 
a well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

This finding is supported by the veteran's service medical 
records which showed a normal clinical evaluation of the 
veteran's spine at the time of separation.  Further, despite 
what appears to be a full complement of service medical 
records associated with the claims file, there is no evidence 
of an in-service back injury, either in March 1991 or March 
1992 (he had reported both dates), as claimed by the veteran. 
Moreover, the post-service medical records are negative for 
treatment or diagnosis of a low back disability until several 
years after service separation, although the veteran sought 
treated for a variety of other medical problems.

In addition, at the time the veteran initially sought 
treatment for low back pain in early 1996, there was no 
mention of a relationship to military service made.  In fact, 
he reported that his back hurt because of jogging.  Such 
reported history by the veteran was given in conjunction with 
necessary medical treatment, and is therefore highly 
probative.  It was not until after he filed his claim in 
March 1996 that he reported to the treating physicians that 
he had experienced back pain since service.  Further, none of 
the veteran's treating physicians have attributed his lumbar 
spine disorder to military service.  

Finally, there is nothing to suggest that the back strain 
noted on induction underwent any increase in severity during 
service.  The spine was normal at separation and treatment of 
this disorder was not shown in service.  For all those 
reasons, the veteran's claim for entitlement to service 
connection for a lumbar spine disability, currently diagnosed 
as fracture of the anterior portion of the lamina at L4-5, 
spondylolisthesis with spondylolysis and minimal degenerative 
spur, is not well-grounded as he has not submitted any 
competent evidence to demonstrate a medical nexus.

The Board is of course aware that the veteran has related the 
fact that no medical records exist pertaining to this injury 
because his unit was on deployment and as a result, he 
apparently only received some pain pills from a nearby medic; 
however, in the absence of clinical documentation of such an 
injury, combined with the fact that the separation 
examination and other service medical records show no 
treatment for a back injury or related complaints, the Board 
must find that for well grounded purposes, in-service 
incurrence of a low back disorder as demonstrated by the 
pertinent medical evidence is not shown.  The veteran is 
competent to assert for well grounded purposes in-service 
incurrence by his claim of the injury, however, as to this 
claim, the combination of a lack of clinical documentation of 
the injury in service and nexus-type medical evidence for 
same is sufficient to not well ground the claim.

The Board has considered the veteran's statements that his 
in-service medical records are not associated with the claims 
file because his unit was being deployed at the time he 
injured his back.  However, a careful review, it appears that 
a complete set of service medical records are currently 
associated with the file.  Nonetheless, even accepting that 
the veteran experienced symptoms of low back pain in service, 
available competent evidence has failed to demonstrate 
continuity of symptoms sufficient to support of claim of 
entitlement to service connection for a chronic lumbar spine 
disorder.  By his own statements, he did not seek treatment 
for a low back disorder until 1996, nearly three years after 
separation from service.  Thus, the multi-year gap between 
separation from service and treatment in this case fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  Further, he 
is not entitled to a service presumption.  Accordingly, based 
on a review of the entire record, service connection is not 
warranted for a lumbar spine disorder.  

The Board has also reviewed the veteran's contention that he 
has continually suffered from a lumbar spine disorder since 
separation from service in 1993.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of the claimed disability.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disabilities.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for the disability 
claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a lumbar spine 
disability, currently diagnosed as old fracture of the 
anterior portion of the lamina at L4-5, spondylolisthesis 
with spondylolysis and minimal degenerative spur, is denied 
on the basis that the claim is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeal

 

